Cockrell, J.,
dissenting.
In my opinion the bill does mot allege sufficient facts from which it follows as matter of law that the four named persons were liable to a poll tax the non-payment of which rendered them incapable of exercising their suffrage. When an attempt is made to set aside the action of quasi-judicial public officers, bound by an official oath, there should be a reasonably clear statement of such facts as would malee their (finding illegal; it should not be left to the conclusion of the pleader as to what might in his judgment, undisclosed to the court, constitute the illegality.
Mr. Justice Parkhill, concurs in this dissent.